Opinion issued April 15, 2014




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-12-00432-CR
                         ———————————
                      JONITHAN QUINN, Appellant
                                    V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 208th District Court
                          Harris County, Texas
                      Trial Court Case No. 1264043


                       MEMORANDUM OPINION

     Appellant, Jonithan Quinn, has filed a “Notice of Status Statement on

Abandonment,” stating he “will abandon this appeal.” The Court construes the

document filed by appellant as a motion to dismiss the appeal. The motion is

signed by the appellant and his attorney, in compliance with Texas Rule of
Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has issued,

and more than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2